Citation Nr: 1219728	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  04-39 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to September 1989.

This matter before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In September 2008, the Board remanded the case.  Thereafter, the Board denied the claim of entitlement to service connection for PTSD in August 2010.

In September 2010, the Veteran filed a motion to have the Board's decision reconsidered.  In November 2010, the Veteran filed a notice of appeal with the United States Court of Appeals for Veterans Claims (Court) which precluded the Board's consideration of the reconsideration motion.

In April 2011, the Court granted a joint motion for remand.  In November 2011, the Board remanded the claim so that additional records could be sought, and so that the Veteran could be afforded a VA examination.

Claims to reopen the issues of entitlement to service connection for a right eye disability, left ear hearing loss, back disorder, and a left knee disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The parties to the joint motion found that development was necessary since the appellant identified VA treatment records from October 2004 which were not part of the record before the Court, but which, arguable, are constructively of record before the VA.  In November 2011, the Board remanded the claim in part so that further development could be preformed.  

There is no evidence in the claims file or in Virtual VA of the outstanding VA treatment records from October 2004, or of any efforts by the RO/AMC (Appeals Management Center) to obtain such records.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the claim must be remanded 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated have him for any acquired psychiatric disorder to include major depression and posttraumatic stress disorder since September 1989.  After the Veteran has signed any required releases, any records that have not been previously secured should be obtained and associated with the claims folder.  Duplicative records should not be added to the file.  The Board is particularly interested in securing VA records dated in October 2004.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO must readjudicate the claim, to include specific consideration of the claim under 38 C.F.R. § 3.304(f).  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



